DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species
Applicant’s election without traverse of species IA, IIC, and IIIA in the reply filed on 07/11/2022 is acknowledged.

Priority
The instant application claims priority to U.S. Provisional Application no. 62/942,631 filed on 12/02/2019, 62/896,144 filed on 09/05/2019, and 62/802,656 filed on 02/07/2019. 
 Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 62/542,615, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed applications do not provide support for claims 2, 6-7, 11, 13, and 18-20 of the instant application. Regarding claim 2, the prior-filed application ‘144 does not provide support for the method being used to treat the diseased states claimed. Although ‘656 does provide support for claim 2, priority must be maintained through all priority documents. Regarding claims 6-7, the prior-filed application ‘656 does not provide support for varying size of cells of the stent. Regarding claim 11, the prior-filed applications ‘656, ‘144, and ‘631 do not provide support for the method comprising measuring a parameter associated with the disease state prior to and after the deployment of the shunt device. Regarding claim 13, the prior-filed application ‘656 does not provide support for the plurality of cells having differing length in the radially compressed configuration. Regarding claim 18, the prior-filed application ‘656 does not provide support for the plurality of struts having differing length. Regarding claim 19, the prior-filed application ‘656 does not provide support for the plurality of cells having differing length. Regarding claim 20, the prior-filed applications ‘656, ‘144, and ‘631 do not provide support for the specific length and diameter values of the prosthesis. 
Priority is given for claims 1, 3-4, 8-10, 12, and 14-17 to the prior-filed U.S. Provisional application no. 62/802,656, filed on 02/07/2019. 
Priority is given for claims 6-7, 13, and 18-19 to the prior-filed U.S. Provisional application no. 62/896,144, filed on 09/05/2019.
Priority is given for claim 2 to the prior-filed U.S. Provisional application no. 62/942,631, filed on 12/02/2019.
No priority is given for claims 11 and 20. 
Claims 1-20 are pending in the instant application. In light of the election of species in which claim 5 was withdrawn, claims 1-4 and 6-20 are further examined on the merits herein. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 139 (Fig. 15).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term Pebax (para. 0079 line 9), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter of claim 11 is not disclosed in the specification

Claim Objections
Claim 6 is objected to because of the following informalities: Claim 6 recites the limitation "wherein the degree of flaring and the degree of foreshortening" in lines 1-2. There is insufficient antecedent basis for these limitations in the claim. This limitation should read “wherein a degree of flaring and a degree of foreshortening”. Appropriate correction is required.
Claim 9 objected to because of the following informalities: Claim 9 recites the limitation "wherein shunt device" in line 1. The limitation should read “wherein said shunt device”. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Claim 19 recites the limitation "away a middle" in line 3. This limitation is grammatically incorrect and the use of the word “a” makes it unclear if the applicant is referring to the previously recited middle in claim 18, which claim 19 is dependent upon. This limitation should read “away from the middle”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations "the prosthesis" in 1 and 3, “the proximal and distal end” in lines 2-3, and “the middle” in line 3. There is insufficient antecedent basis for these limitations in the claim. This rejection could be rendered moot by changing the dependency of the claim from claim 11 to claim 12.
Claim 14 recites the limitation "the prosthesis" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be rendered moot by changing the dependency of the claim from claim 11 to claim 12.
Claim 15 recites the limitation "the prosthesis" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be rendered moot by changing the dependency of the claim from claim 11 to claim 12.
Claim 16 recites the limitation "the prosthesis" in line 1 and “the shunt” in line 2.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be rendered moot by changing the dependency of the claim from claim 11 to claim 12.
For the sake of compact prosecution, the examiner is treating claims 13-16 as though they are dependent upon claim 12.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    431
    496
    media_image1.png
    Greyscale

Figure 4 to Renati


Claims 1-4, 8-10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Pub. no. US2006/0116625 to Renati (IDS dated 05/11/2020).
Regarding claim 1, Renati discloses a method of treating a diseased state of a patient (para. 0002 and 0084 lines 1-8 and lines 1-12 treatment of blockages in the coronary artery that lead to aortic insufficiency, hypertrophy, and heart failure) comprising: identifying two lumens in said patient (para. 0008 lines 1-8; Fig. 1 coronary artery [CA] with a blockage [BL] and left ventricle [LV]), the shunting of which is intended to improve the diseased state of said patient (para. 0077-0078 lines 1-9 and lines 1-10); deploying a shunt device between said two lumens (para. 0087; Fig. 3 deployment of nonexpanded stent between CA and LV, 10 stent); securing said shunt device (10 stent) in said two lumens by flaring opposite ends of said shunt device and by foreshortening said shunt device (para. 0087; Fig. 4 [as shown above] expanded 10 stent with 18 and 19 opposite flared ends with overall foreshortening caused by the flaring of ends); wherein said flaring and foreshortening secures said shunt device (10 stent) between said two lumens and shunts said two lumens (para. 0085 lines 6-19; para. 0087 lines 7-10).  
Regarding claim 2, Renati discloses that the diseased state is one of the group consisting of: pulmonary hypertension, heart failure, hypertension, kidney failure, volume overload, hypertrophic cardiomyopathy, valve regurgitation, and numerous congenital diseases (para. 0002 and 0084 lines 1-8 and lines 1-12 treatment of blockages in the coronary artery that lead to aortic insufficiency, hypertrophy, and heart failure).  
Regarding claim 3, Renati discloses that the shunt device comprises a stent-like device (para. 0008 lines 1-8; 10 stent).
Regarding claim 4, Renati discloses that the flaring and foreshortening is produced by inflating a balloon placed inside said shunt device (para. 0085 lines 6-19; para. 0087 lines 3-10; Fig. 3-4 [as shown above], 14 balloon expands 10 stent and 18 and 19 opposite flared ends to cause overall foreshortening and positioning of 10 stent).  
Regarding claim 8, Renati discloses that the two lumens are separated by a common wall of tissue (Fig. 1 CA and LV are separated by the myocardium [MYO] of the heart, otherwise referred to as the heart wall).  
Regarding claim 9, Renati discloses that the shunt device is covered with a material (para. 0090 lines 11-14; 10 stent).  
Regarding claim 10, Renati discloses that the common wall is compressed between said opposite flared walls as a result of said flaring and foreshortening (Fig. 2-4 [as shown above] depicting the placement, expansion, flaring, and foreshortening of 10 stent and 18 and 19 flared ends within CA and LV through MYO; Fig. 2 depicting the uncompressed MYO before placement; Fig. 3 depicting compression of MYO during expansion, flaring, and foreshortening; Fig. 4 depicting compressed MYO with 10 stent in place).  
Regarding claim 12, Renati discloses a method of deploying a prosthesis in a patient (para. 0085-0087; Fig. 2-4 depicting the deployment of 10 prosthesis in the myocardium [MYO] within a patient), comprising: positioning the prosthesis into a biological passage (para. 0086 lines 5-9; Fig. 2 showing 10 prosthesis positioned on 12 balloon catheter within a biological passage, coronary artery [CA]); radially expanding the prosthesis (para. 0085 lines 6-9; Fig. 3 showing expansion of the balloon of 12 balloon catheter to expand 10 prosthesis) to cause 1) a distal and proximal end of the prosthesis to radially flare relative to a middle of the prosthesis (para. 0087 lines 1-7; Fig. 4 [as shown above] showing 18 and 19 opposite flared ends at each end of 10 prosthesis radially flared relative to the middle of 10 prosthesis); and 2) to cause the prosthesis to foreshorten in length whereby the distal and proximal ends of the prosthesis engage tissue surrounding the biological passage (para. 0087 lines 3-10; Fig. 4 [as shown above] showing shortened length of overall 10 prosthesis due to flaring of 18 and 19 opposite flared ends and engagement of 18 and 19 opposite flared ends with tissue of MYO); wherein the prosthesis creates a shunt passage between a first body lumen and a second body lumen (para. 0008 lines 1-8; Fig. 4, 10 prosthesis passing between lumen of CA and left ventricle [LV]).  
Regarding claim 15, Renati discloses that the prosthesis is a shunt (para. 0008 lines 1-8; 10 stent) having a tubular covering layer disposed along at least part of the length of the prosthesis (para. 0090 lines 11-14).  

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Pub. no. US2017/0035427 to Sander (IDS dated 03/31/2020).
Regarding claim 17, Sander discloses a prosthesis (150 stent) for treatment of a patient (para. 0050 lines 1-12; 150 stent), comprising: a tubular structure (Fig. 12E showing 150 stent as a tubular structure) having a radially compressed configuration (para. 0012 lines 18-22; Fig. 12E showing compressed configuration of 150 stent) and a radially expanded configuration (para. 0055 lines 1-6; Fig. 12F showing expanded configuration of 150 stent); and, said radially expanded configuration comprising a flared state of distal and proximal ends and a foreshortened length (para. 0060 lines 4-11; Fig. 12E-F showing the foreshortening of 150 stent and flaring of 154 flange regions on the distal and proximal ends); said flared state and said foreshortened length being sufficient to secure said tubular structure between tissue of two lumens of a patient (para. 0060 lines 6-14; Fig. 12F showing the flared state of 150 stent holding gallbladder wall [GBW] and intestinal wall [IW] together).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Renati as applied to claim 1 above, and further in view of Foreign Patent document no. WO2012/143731 to Bressloff (PTO-892).
The teachings of Renati are discussed in the rejection of claim 1 above.
Regarding claim 6-7, the teachings of Renati differ from the instantly claimed invention in that Renati fails to disclose that the degree of flaring and the degree of foreshortening is determined by the varying size of cells of the stent-like structure of the shunt device and that the varying size of cells are comprised of progressively increasing cell size from a middle of said stent-like structure to axially extending ends of said stent-like structure.  
Bressloff teaches a varying size of cells of a stent-like structure (Fig. 1, 1 stent comprising 23 central cell, length of cells in the row increasing progressively from 23 central to 30 cell right of center or 32 cell left of center to 31 further cell right of center or 33 further cell left of center) and that the varying size of cells is comprised of progressively increasing cell size from a middle of said stent-like structure to axially extending ends of said stent-like structure (pg. 13-14 lines 26-35 and 1-2; Fig. 1, 1 stent comprising 23 central cell, length of cells in the row increasing progressively from 23 central to 30 cell right of center or 32 cell left of center to 31 further cell right of center or 33 further cell left of center).
Bressloff is considered to be analogous to the instantly claimed invention in that Bressloff teaches a stent for implantation within a patient. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the stent-like structure of the device of Renati to comprise progressively increasing cell sizes from the middle of the stent as taught by Bressloff, because Bressloff teaches that having smaller central cells in the structure causes considerable radial strength to resist compression and having progressively larger outer cells in the structure causes progressively increased axial flexibility and reduced ability to damage vessel walls (see pg. 22 lines 20-29). Further, one of ordinary skill in the art would understand that providing larger cells with increased axial flexibility at the distal and proximal flared ends in Renati would result in a larger flared end diameter and subsequently more foreshortening, because the force required to deform the cells would be lower than smaller cells that have increased axial strength to resist compression and deformation. Thus, one of ordinary skill in the art would understand that the degree to which the flared ends would flare and subsequently the stent would foreshorten is determined by varying the size of cells of the stent. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Renati as applied to claim 1 above, and further in view of U.S. Patent no. 9,550,022 to Brenneman (IDS dated 03/31/2020).
The disclosures of Renati are discussed in the rejection of claim 1 above.
Regarding claim 11, the disclosures of Renati differ from the instantly claimed invention in that Renati fails to disclose the method including a parameter associated with said diseased state is measured prior to deploying said shunt device and after said flaring and foreshortening.  
Brenneman teaches measuring a parameter associated with a disease state prior to deploying said shunt device (col. 9 lines 4-21; col. 12-13 lines 67 and 1-4; Fig. 1, 10 diagnosis and patient assessment of physiological conditions; Fig. 5, 250 shunt) and after said flaring and foreshortening (col. 10 lines 9-36; Fig. 1, 30 assessment of fistula and patient physiological conditions; Fig. 8-11 depicting placement, flaring, and foreshortening of 250 shunt).
Brenneman is considered to be analogous to the instantly claimed invention in that Brenneman teaches a stent for placement within a patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Renati to further comprise taking measurements before and after shunt placement as taught by Brenneman, because it is well known in the art to compare patient physiological conditions from baseline after intervention to ensure correct shunt placement. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Renati as applied to claim 12 above, and further in view of Foreign Patent document no. WO2012/143731 to Bressloff (PTO-892) and U.S. P.G. Pub. no. US2012/0303112 to Armstrong (05/11/2020).
The disclosures of Renati are discussed in the rejection of claim 12 above.
Regarding claim 13, the disclosures of Renati differ from the instantly claimed invention in that Renati fails to disclose that the prosthesis is a laser-cut tubular structure having a plurality of cells that have a larger length near the proximal and distal end of the prosthesis than at the middle of the prosthesis when the prosthesis is in a radially compressed configuration.  
Armstrong teaches a prosthesis (100 stent) that is a laser-cut tubular structure (para. 0091 lines 2-4) having a plurality of cells (para. 0005 lines 5-11).
Armstrong is considered to be analogous to the instantly claimed invention in that Armstrong teaches a stent for implantation in a patient. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the prosthesis of Renati to be laser-cut as taught by Armstrong, because Armstrong teaches that this is a method well-known in the art for constructing stents (see para. 0091 lines 1-8).
Bressloff teaches a prosthesis (1 stent) having a plurality of cells that have a larger length near the proximal and distal end of the prosthesis than at the middle of the prosthesis (pg. 13-14 lines 26-35 and 1-2; Fig. 1, 1 stent comprising 23 central cell, length of cells in the row increasing progressively from 23 central cell to 30 cell right of center or 32 cell left of center to 31 cell further right of center or 33 cell further left of center at 2 and 3 ends) when the prosthesis is in a radially compressed configuration (Fig. 1 compressed configuration of 1 stent; Fig. 3 expanded configuration of 1 stent).  
Bressloff is considered to be analogous to the instantly claimed invention in that Bressloff teaches a stent for implantation in a patient. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the prosthesis of Renati to be comprised of a plurality of cells that have a larger length at the ends of the prosthesis than at the middle when the prosthesis is radially compressed as taught by Bressloff, because Bresloff teaches that having smaller central cells in the prosthesis causes considerable radial strength to resist compression and having progressively larger outer cells in the prosthesis causes progressively increased axial flexibility and reduced ability to damage vessel walls (see pg. 22 lines 20-29).   

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Renati as applied to claim 12 above, and further in view of U.S. P.G. Pub. no. US2014/0343348 to Kaplan (IDS dated 05/11/2020).
The disclosures of Renati are discussed in the rejection of claim 12 above.
Regarding claim 14, Renati discloses the method comprising radially expanding the prosthesis (10 prosthesis) further comprises expanding a balloon under the prosthesis (para. 0085 lines 6-9; Fig. 3 showing expansion of the balloon of 12 balloon catheter to expand 10 prosthesis); however, the disclosures of Renati differ from the instantly claimed invention in that Renati fails to disclose that the balloon expands to an hourglass shape.
Kaplan teaches radially expanding the prosthesis (500 prosthesis) further comprises expanding a balloon (560 balloon) under the prosthesis (para. 0192 lines 1-4; 500 prosthesis); the balloon (560 balloon) expanding to an hourglass shape (para. 0192 lines 4-6; Fig. 6B balloon as an hourglass shape).
Kaplan is considered to be analogous to the instantly claimed invention in that Kaplan teaches a method for creation of a shunt using a stent device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the balloon of Renati to expand to an hourglass shape as taught by Kaplan, because Kaplan teaches that an hourglass shaped balloon will expand the center section and deflect the proximal and distal prosthesis sections to secure the prosthesis to the tissue wall (see 0192 lines 6-8).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Renati as applied to claim 12 above, and further in view of U.S. Patent no. 6,214,029 to Thill (IDS dated 05/11/2020).
The disclosures of Renati are discussed in the rejection of claim 12 above. 
Regarding claim 16, the disclosures of Renati differ from the instantly claimed invention in that Renati fails to disclose that the prosthesis is a device having a covering layer that substantially blocks an interior passage of the shunt.  
Thill teaches the prosthesis (20 closure device) is a device having a covering layer (30 and 60 occluder panels creating 80 defect conforming region) that substantially blocks an interior passage of the shunt (col. 4 lines 37-52; 20 closure device).  
Thill is considered to be analogous to the instantly claimed invention in that Thill teaches a prosthesis for placement between two lumens within a patient. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the prosthesis of Renati to be a device having a covering layer blocking the interior shunt passage as taught by Thill, because Thill teaches that this will block the passage of blood in the instance that the prosthesis is placed through a septal defect (see col. 1 lines 46-54).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sander as applied to claim 17 above, and further in view of Foreign Patent document no. WO2012/143731 to Bressloff (PTO-892).
The disclosures of Sander are discussed in the rejection of claim 17 above. 
Regarding claims 18-19, the disclosures of Sander differ from the instantly claimed invention in that Sander fails to disclose that the tubular structure is comprised of a plurality of struts that increase in length towards the distal and proximal ends, away from a middle of the tubular structure and that the struts form a plurality of cells and wherein the plurality of cells increase in length towards the distal and proximal ends, away a middle of the tubular structure when the tubular structure is in its radially compressed configuration.  
Bressloff teaches a tubular structure (1 stent) comprised of a plurality of struts (pg. 3 lines 15-29) that increase in length towards the distal and proximal ends, away from a middle of the tubular structure (pg 4-5 lines 27-35 and 1-4; Fig. 1 showing the network of struts comprising a plurality of [6, 6’, 9, 9’, 13, 13’, 16, 16’, 17, 17’] circumferential rings; Fig. 2 showing an increase in peak amplitude of rings moving from center ring 6 to outer ring 17 at the end; Table 1 showing the increase in peak-to-peak amplitude from the center to the fifth ring); wherein the struts form a plurality of cells (pg. 3 lines 15-29) and the plurality of cells increase in length towards the proximal and distal ends of the prosthesis, away from the middle of the tubular structure (pg. 13-14 lines 26-35 and 1-2; Fig. 1, 1 stent comprising 23 central cell, length of cells in the row increasing progressively from 23 central cell to 30 cell right of center or 32 cell left of center to 31 cell further right of center or 33 cell further left of center at 2 and 3 ends) when the tubular structure is in its radially compressed configuration (Fig. 1 compressed configuration of 1 stent; Fig. 3 expanded configuration of 1 stent).  
Bressloff is considered to be analogous to the instantly claimed invention in that Bressloff teaches a stent for implantation in a patient. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the tubular structure of Sander to be comprised of a plurality of struts that increase in length and a plurality of cells that increase in length towards the ends as taught by Bressloff, because Bressloff teaches that having smaller central cells in the structure causes considerable radial strength to resist compression and having progressively larger outer cells in the structure causes progressively increased axial flexibility and reduced ability to damage vessel walls (see pg. 22 lines 20-29).   
Regarding claim 20, Sander discloses that the prosthesis (150 stent) has a radially compressed length of about 30 mm (para. 0014 lines 20-23 elongated compressed configuration having a length of 7 mm to 100 mm), a radially compressed diameter of about 2.2 mm (para. 0014 lines 4-7 elongated compressed configuration having a diameter of 0.8 to 7.5 mm), radially expanded proximal and distal end diameter of about 8 mm (para. 0014 lines 8-10 154 flange structures expanding to a diameter of 3 mm to 70 mm), and a radially expanded middle diameter of about 4 mm (para. 0014 lines 10-14 middle region expanding to a diameter of 2 mm to 50 mm); however, Sander differs from the instantly claimed invention in that Sander fails to explicitly disclose the compressed length being 30 mm., the compressed diameter being 2.2 mm, the expanded end diameters being 8 mm., and the expanded middle diameter being 4 mm.. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the lengths and diameters of Sander from between 7 mm.-100 mm. to 30 mm., 0.8 mm.-7.5 mm. to 2.2 mm., 3 mm.-70 mm. to 8 mm., and 2 mm.-50 mm. to 4 mm. as the applicant appears to have placed no criticality on the claimed values (see para. 0047-0049 indicating exemplary values without reasoning for requiring the values) and since it has been held that “[i]n the case where claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781